Citation Nr: 0306034	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected postoperative right knee injury, on appeal 
from the initial grant of service connection.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1979.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
The veteran testified at a hearing before a Hearing Officer 
at the RO in August 1993.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO has previously obtained VA outpatient treatment 
records from the Atlanta and Decatur VA Medical Centers dated 
from January 1994 to March 2000.  Private treatment records 
dated from November 1989 to May 1995 have also been obtained.  
In September and November 2000, the veteran indicated that he 
would submit additional evidence in support to his claim.  No 
additional evidence was submitted.  The RO should contact 
that veteran and ask him to identify VA and private treatment 
for his service-connected right knee disability.  Any records 
identified should be obtained.  The RO should also obtain all 
recent VA outpatient treatment records.

The most recent VA examination was conducted in March 2000.  
That examination did not include an evaluation of functional 
loss consistent with the holding of Deluca v. Brown, 8 Vet. 
App. 202 (1995) as well as the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002).  VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature, etiology, and extent of the 
veteran's disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
should be afforded another VA examination to determine the 
current extent of his right knee disability for rating 
purposes.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should contact the veteran and 
ask him to identify all non-VA health 
care providers that have treated him for 
service-connected right knee disability 
during the period from May 1995 to the 
present.  The veteran should also be 
asked to identify any VA treatment at a 
VA facility other than the Atlanta or 
Decatur Medical Centers for the right 
knee from March 2000 to the present.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
obtain records from each health care 
provider the appellant identifies.  All 
records obtained must be associated with 
the claims file.

3.  The RO should obtain the veteran's 
outpatient and inpatient treatment 
records from the VA Medical Centers in 
Atlanta and Decatur for any treatment for 
service-connected right knee disability 
during the period of March 2000 to the 
present.  All records obtained should be 
associated with the claims file.

4.  After the above treatment records 
have been requested and obtained, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
extent of the service-connected right 
knee disability.  Send the claims folder 
to the examiner for review.  All 
necessary tests and studies should be 
conducted.  The examiner should be 
requested to fully describe the 
disability symptoms and impairment of the 
veteran's right knee.  Range of motion 
testing and assessments of functional 
impairment due to pain on motion and use 
must be included.  If there is functional 
impairment due to pain, an assessment of 
the degree of impairment should be 
provided.  The examiner should describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly.  
The examiner should be requested to 
indicate whether there is recurrent 
subluxation or lateral instability of the 
right knee, and if present, the examiner 
should determine whether it would be 
characterized as slight, moderate, or 
severe.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

